DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    69
    948
    media_image1.png
    Greyscale

Status of the Claims
Claims 1 – 5, 8 – 11 and 14 – 15 are pending in the instant application.
Claims 6 – 7 and 12 – 13 are canceled.
Election/Restriction
Applicant’s election of Group I (claims 1 – 5), directed towards the compound of chemical structure I, in the reply filed on March 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 8 – 11 and 14 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards nonelected invention, there being no allowable generic or linking claim. Claims 6 – 7 and 12 – 13 directed towards the inventions of Groups II and IV have been canceled.
	Further, the applicants have specifically elected the compound as presented below:

    PNG
    media_image2.png
    180
    362
    media_image2.png
    Greyscale

	wherein:
n is 1;
R, R1, R3, R5, R6, R7, R9 and R10
R8 = CF3; and
R2 and R4 are selected from the group consisting of H and OH, with the proviso that one of R2 and R4 = H, and one of R2 and R4 = OH.

	Expanded Search: The species as elected by the Applicant is found to be free of prior art. Therefore, search has been further expanded, wherein:
R = H or Alkyl;
R2 and/or R4 are each selected from the group consisting of H and OMe.

Since the above scope is not free of prior art, search has not been expanded further yet to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Claim Objections
Claim 2 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
Statutory Authority:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claims 1 and 5 are rejected under 35 U.S.C 102(a)(1) as being anticipated by PubChem Database CID 25402970 (Deposit date: May 27, 2009) as evidenced by PubChem Database BioAssay AID 1259397 (Deposit date: March 14, 2018).
	Since the deposited dates represent the dates that the compounds entered a publicly available database on PubChem, the information associated with the compound and bioassay was made accessible to the public.
	CID 25402970 discloses (see, page 2) the compound as presented below:

    PNG
    media_image3.png
    313
    146
    media_image3.png
    Greyscale

CID 2839319 also discloses the bioassay results (see, page 9), BioAssay AID 1259397, for the compound. BioAssay AID 1259397 further discloses (see, Protocol on page 3, point 7) that compound was dissolved in Dimethylsulfoxide (DMSO) and 0.05 microliters of 5mM was dispensed with a Janus 384 MDT NanoHead (PerkinElmer) (final concentration of the compound in the assay was l2.5 microM.
	The instant claim 1 is drawn towards a compound having a formula as represented by chemical structure I:

    PNG
    media_image4.png
    221
    462
    media_image4.png
    Greyscale

The instant claim 5 is drawn towards the compound of claim 1 disposed in a pharmaceutically acceptable carrier, diluent or vehicle, forming a composition.
	CID 2839319 and AID 1259397 discloses a compound and a composition comprising said compound in DMSO, wherein:
n is 1;
R, R1, R3, R5, R6, R7, R9 and R10
R8 = CF3; and
If R2 is OMe, then R4 = H; or alternatively,
If R4 is OMe, then R2 = H.
.

	Therefore, PubChem Database CID 2839319 as evidenced by PubChem Database BioAssay AID 1259397 discloses a compound; a composition comprising said compound and a pharmaceutically acceptable additive; and anticipates the instant claims 1 and 5.

Claim 1 is rejected under 35 U.S.C 102(a)(1) as being anticipated by the CAS Registry Entry Number: CAS RN 2184492-52-0 (Entry date: March 5, 2018).
	The compound disclosed by the CAS Registry Number is presented below:

    PNG
    media_image5.png
    188
    495
    media_image5.png
    Greyscale

	The instant claim 1 is drawn towards a compound having a formula as represented by chemical structure I:

    PNG
    media_image4.png
    221
    462
    media_image4.png
    Greyscale

	The compounds of formula I in the instant claims read upon the compound represented by the CAS Registry Number CAS RN 2184492-52-0, wherein:
n is 1;
R, R1, R5, R6, R7, R9 and R10 = H;
R3 = OMe;
R8 = CF3; and
If R2 is OMe, then R4
If R4 is OMe, then R2 = H.

	Therefore, the compounds of formula I in the instant claim 1 reads upon the compound represented by the CAS Registry Number: CAS RN 2184492-52-0 presented above.

Claim 1 is rejected under 35 U.S.C 102(a)(1) as being anticipated by the CAS Registry Entry Number: CAS RN 1385083-33-9 (Entry date: August 1, 2012).
	The compound disclosed by the CAS Registry Number is presented below:

    PNG
    media_image6.png
    275
    586
    media_image6.png
    Greyscale

	The instant claim 1 is drawn towards a compound having a formula as represented by chemical structure I:

    PNG
    media_image4.png
    221
    462
    media_image4.png
    Greyscale

	The compounds of formula I in the instant claims read upon the compound represented by the CAS Registry Number CAS RN 1385083-33-9, wherein:
n is 1;
R is Alkyl;
R1, R3, R5, R6, R7, R9 and R10 = H;
R8 = CF3; and
R2 and R4 are each OMe.
	Therefore, the compounds of formula I in the instant claim 1 reads upon the compound represented by the CAS Registry Number: CAS RN 2184492-52-0 presented above.
Conclusion
Claims 1 and 5 are rejected.
Claims 2 – 4 are objected.
Claims 8 – 11 and 14 – 15 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626               

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626